     Case 3:21-cv-00184-E Document 1 Filed 01/28/21                  Page 1 of 3 PageID 1



                           UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

JACKSON PAVELKA,                                §
                                                §
                Plaintiff,                      §
                                                §   Civil Action No. 3:21-cv-00184
v.                                              §
                                                §
NEBRASKA FURNITURE MART, INC.,                  §
                                                §
                Defendant.                      §

                                    NOTICE OF REMOVAL

         Defendant, Nebraska Furniture Mart, Inc. (“Defendant”) files this Notice of Removal of

the above-described action to the United States District Court for the Northern District of Texas

from the Justice of the Peace Court, Precinct 4, Place 1 of Dallas County, Texas where the action

is now pending pursuant to 28 U.S.C. § 1441 and states:

         1.     The above-entitled action was commenced in the Justice of the Peace Court,

Precinct 4, Place 1 of Dallas County, Texas on January 14, 2021, and is now pending in that

court as Cause No. JS21-00019G. Plaintiff’s Original Petition setting forth the purported claim

for relief upon which the action is based was first received by Defendant on January 19, 2021. A

Citation was first served on Defendant by certified mail on January 19, 2021.

         2.     There are no defendants to this action except for Nebraska Furniture Mart, Inc.

         3.     This action was commenced against Defendant in the Justice of the Peace Court,

Precinct 4, Place 1, of Dallas County, Texas by Plaintiff, and is of a civil nature.

         4.     Plaintiff asserts a claim under the Telephone Consumer Protection Act, 47 U.S.C.

§ 227.    The United States District Court for the Northern District of Texas has jurisdiction by

reason of 28 U.S.C. § 1331 in that the action arises under the laws of the United States. See

Mims v. Arrow Financial and Services, LLC, 565 U.S. 368 (2012).
      Case 3:21-cv-00184-E Document 1 Filed 01/28/21                 Page 2 of 3 PageID 2



       5.      Although Plaintiff also asserts claims for a violation of Chapter 305 of the Texas

Business and Commerce Code (Prohibited Communications Made for Purpose of Solicitation)

and invasion of privacy, Plaintiff's state law claims are subject to this Court's supplemental

jurisdiction under 28 U.S.C. § 1367 because Plaintiff's state law claims are based upon the same

allegations as Plaintiff's claims for violations of federal law and therefore are so related to claims

in the action within such original jurisdiction that they form part of the same case or controversy

under Article III of the United States Constitution.

       6.      The time has not elapsed within which Defendant is allowed to file this Notice of

Removal of action to this court.

       7.      A copy of each document filed in the state court action, and an index of all

documents that clearly identifies each document and indicates the date the document was filed in

state court are all being filed with this Notice of Removal. The docket sheet in the state court

action is not being filed because Defendant has been advised that the Justice of the Peace Court,

Precinct 4, Place 1, of Dallas County, Texas does not maintain a docket sheet. A copy of all

process, pleadings, and orders served upon Defendant are included in the foregoing documents

being filed with this Notice of Removal.

       8.      A copy of this Notice of Removal will be filed with the clerk of the Justice of the

Peace Court, Precinct 4, Place 1, of Dallas County, Texas and written notice will be given to

Plaintiff as required by 28 U.S.C.A. § 1446(d).

       9.      Plaintiff previously demanded a trial by jury.

       Defendant requests that this action proceed in this court as an action properly removed to

it.




                                                  2
     Case 3:21-cv-00184-E Document 1 Filed 01/28/21                 Page 3 of 3 PageID 3



January 28, 2021                                    Respectfully submitted,

                                              By:/s/Bruce E. Bagelman
                                                    Bruce E. Bagelman
                                                    State Bar No. 01509700
                                                    bruce.bagelman@stinson.com

                                                    STINSON LLP
                                                    3102 Oak Lawn Avenue, Suite 777
                                                    Dallas, Texas 75219
                                                    Telephone: (214) 560-2201
                                                    Telecopier: (214) 560-2203

                                                    COUNSEL FOR DEFENDANT
                                                    NEBRASKA FURNITURE MART, INC.



                                CERTIFICATE OF SERVICE

       I certify that I caused a true and correct copy of the foregoing document to be served

upon the Plaintiff identified below via electronic mail on January 28, 2021.

Jackson Pavelka
1516 Mosley Dr.
Irving, TX 75060
jpavelka314@gmail.com
Pro Se


                                                      /s/Bruce E. Bagelman
                                                      Bruce E. Bagelman




                                                3
